Blandford, Justice.
The plaintiff brought his action against the defendant, claiming damages for an injury which he received by reason of the negligence of the defendant, in this that the defendant had a defective ladder leading into the hold of its ship, because of a round being out of the same; that a person, who was engaged in the same work with the plaintiff, in attempting to descend this ladder, by reason of the defect therein, fell, or to save himself, jumped upon or against a bale of cotton, which fell through the hatchway leading to the lower hold of the vessel, where the plaintiff was at work, and, without any fault on the part of the plaintiff, struck him and broke his leg, causing him great pain and suffering, and he was thereby damaged and injured as complained of.
The testimony introduced by the plaintiff tended to sustain these allegations in his declaration. It was shown that the ladder mentioned in plaintiff’s declaration was defective, in that there was a round of the same missing; and that the plaintiff was injured in the way and manner set out in his declaration. The court sustained a motion to nonsuit plaintiff’s case, and this is excepted to.
*711"We think tlie plaintiff made out such a case by his testimony as entitled him to have the same considered by a jury, and that the court committed error in awarding a nonsuit in this ease. So the judgment is

Reversed.